 



Exhibit 10.2
INTEL CORPORATION
2004 EQUITY INCENTIVE PLAN
STANDARD TERMS AND CONDITIONS RELATING TO
RESTRICTED STOCK UNITS
GRANTED UNDER THE INTEL CORPORATION 2004 EQUITY INCENTIVE PLAN
1. TERMS OF RESTRICTED STOCK UNIT
Unless provided otherwise in the Notice of Grant, these standard terms and
conditions (“Standard Terms”) apply to Restricted Stock Units (“RSUs”) granted
to you, a U.S. employee, under the Intel Corporation 2004 Equity Incentive Plan
(the “2004 Plan”). Your Notice of Grant, these Standard Terms and the 2004 Plan
constitute the entire understanding between you and Intel Corporation (the
“Corporation”) regarding the RSUs identified in your Notice of Grant.
2. VESTING OF RSUs
Provided that you remain continuously employed by the Corporation or a
Subsidiary on a full time basis from the Grant Date specified in the Notice of
Grant through each vesting date specified in the Notice of Grant, the RSUs shall
vest and be converted into the right to receive the number of shares of the
Corporation’s Common Stock, $.001 par value (the “Common Stock”), specified on
the Notice of Grant with respect to such vesting date, except as otherwise
provided in these Standard Terms. If a vesting date falls on a weekend or any
other day on which the Nasdaq Stock Market (“NASDAQ”) is not open, affected RSUs
shall vest on the next following NASDAQ business day. The number of shares of
Common Stock into which RSUs convert as specified in the Notice of Grant shall
be adjusted for stock splits and similar matters as specified in and pursuant to
the 2004 Plan.
RSUs will vest to the extent provided in and in accordance with the terms of the
Notice of Grant and these Standard Terms. If your status as an Employee
terminates for any reason except death, Disablement (defined below) or
Retirement (defined below), prior to the vesting dates set forth in your Notice
of Grant, your unvested RSUs will be cancelled.
3. CONVERSION INTO COMMON STOCK
Shares of Common Stock will be issued or become free of restrictions as soon as
practicable following vesting of the RSUs, provided that you have satisfied your
tax withholding obligations as specified under Section 10 of these Standard
Terms and you have completed, signed and returned any documents and taken any
additional action that the Corporation deems appropriate to enable it to

1.



--------------------------------------------------------------------------------



 



accomplish the delivery of the shares of Common Stock. The shares of Common
Stock will be issued in your name or, in the event of your death or Disablement,
to your executor or personal representative, and may be effected by recording
shares on the stock records of the Corporation or by crediting shares in an
account established on your behalf with a brokerage firm or other custodian, in
each case as determined by the Corporation. In no event will the Corporation be
obligated to issue a fractional share.
Notwithstanding the foregoing, (i) the Corporation shall not be obligated to
deliver any shares of the Common Stock during any period when the Corporation
determines that the conversion of a RSU or the delivery of shares hereunder
would violate any federal, state or other applicable laws and/or may issue
shares subject to any restrictive legends that, as determined by the
Corporation’s counsel, is necessary to comply with securities or other
regulatory requirements, and (ii) the date on which shares are issued may
include a delay in order to provide the Corporation such time as it determines
appropriate to address tax withholding and other administrative matters.
4. LEAVES OF ABSENCE

  (a)   Except as expressly provided otherwise in these Standard Terms, if you
take a personal leave of absence under the Intel Leave Guidelines (“PLOA”), your
RSUs will vest only to the extent and during the times specified in this
Section 4:

  (1)   If the duration of the PLOA is less than thirty (30) days:

  a)   The vesting date set forth in your Notice of Grant for any RSUs that (but
for this provision) would have vested during the PLOA shall be deferred until
the first day that you return to work (i.e., the date that the PLOA is
terminated) or, if you return on a day that the NASDAQ is not open, the next
following NASDAQ business day; and     b)   The vesting date set forth in your
Notice of Grant for any RSUs that are scheduled to vest following the date that
the PLOA is terminated shall not be affected by the PLOA.

  (2)   If the duration of the PLOA equals or exceeds thirty (30) days, the
vesting dates set forth in your Notice of Grant for any RSUs that follow the
commencement of the PLOA shall be deferred beyond the dates set forth in the
Notice of Grant by a period of time equal to the duration of the PLOA.

  (3)   If you terminate employment with the Corporation during a PLOA, then in
addition to the effect on the vesting dates set forth in clause (a)(1) and
(a)(2) of this Section 4, any RSUs that had not vested

2.



--------------------------------------------------------------------------------



 



      prior to the commencement of the PLOA shall be cancelled as of the date of
your termination of employment, as applicable, except to the extent provided
otherwise in Sections 7 through 9 hereof.

  (b)   If you take an approved Leave of Absence other than a PLOA under Intel
Leave Guidelines, the vesting of RSUs shall be unaffected by such absence and
will vest in accordance with the schedule set forth in the Notice of Grant.

5. SUSPENSION OR TERMINATION OF RSU FOR MISCONDUCT
If at any time the Committee of the Board of Directors of the Corporation
established pursuant to the 2004 Plan (the “Committee”), including any
Subcommittee or “Authorized Officer” (as defined in Section 8. (a)(v) of the
2004 Plan) notifies the Corporation that they reasonably believe that you have
committed an act of misconduct as described in Section 8. (a)(v) of the 2004
Plan (embezzlement, fraud, dishonesty, nonpayment of any obligation owed to the
Corporation, breach of fiduciary duty or deliberate disregard of Corporation
rules resulting in loss, damage or injury to the Corporation, an unauthorized
disclosure of any Corporation trade secret or confidential information, any
conduct constituting unfair competition, inducing any customer to breach a
contract with the Corporation or inducing any principal for whom the Corporation
acts as agent to terminate such agency relationship), the vesting of your RSUs
may be suspended pending a determination of whether an act of misconduct has
been committed. If the Corporation determines that you have committed an act of
misconduct, all RSUs not vested as of the date the Corporation was notified that
you may have committed an act of misconduct shall be cancelled and neither you
nor any beneficiary shall be entitled to any claim with respect to the RSUs
whatsoever. Any determination by the Committee or an Authorized Officer with
respect to the foregoing shall be final, conclusive, and binding on all
interested parties.
6. TERMINATION OF EMPLOYMENT
Except as expressly provided otherwise in these Standard Terms, if your
employment by the Corporation terminates for any reason, whether voluntarily or
involuntarily, other than on account of death, Disablement (defined below) or
Retirement (defined below), all RSUs not then vested shall be cancelled on the
date of employment termination, regardless of whether such employment
termination is as a result of a divestiture or otherwise. For purposes of this
Section 6, your employment with any partnership, joint venture or corporation
not meeting the requirements of a Subsidiary in which the Corporation or a
Subsidiary is a party shall be considered employment for purposes of this
provision if either (a) the entity is designated by the Committee as a
Subsidiary for purposes of this provision or (b) you are specifically designated
as an employee of a Subsidiary for purposes of this provision.

3.



--------------------------------------------------------------------------------



 



For purposes of this provision, your employment is not deemed terminated if,
prior to sixty (60) days after the date of termination from the Corporation or a
Subsidiary, you are rehired by the Corporation or a Subsidiary on a basis that
would make you eligible for future Intel RSU grants, nor would your transfer
from the Corporation to any Subsidiary or from any one Subsidiary to another, or
from a Subsidiary to the Corporation be deemed a termination of employment.
7. DEATH
Except as expressly provided otherwise in these Standard Terms, if you die while
employed by the Corporation, your RSUs will become one hundred percent (100%)
vested.
8. DISABILITY
Except as expressly provided otherwise in these Standard Terms and upon your
termination of employment as a result of a determination of Disablement, your
RSUs will become one hundred percent (100%) vested.
For purposes of this Section 8, “Disablement” shall be determined in accordance
with the standards and procedures of the then-current Long Term Disability Plan
maintained by the Corporation or the Subsidiary that employs you, and in the
event you are not a participant in a then-current Long Term Disability Plan
maintained by the Corporation or the Subsidiary that employs you, “Disablement”
shall have the same meaning as disablement is defined in the Intel Long Term
Disability Plan, which is generally a physical condition arising from an illness
or injury, which renders an individual incapable of performing work in any
occupation, as determined by the Corporation.
9. RETIREMENT
For purposes of these Standard Terms, “Retirement” shall mean either Standard
Retirement (as defined below) or the Rule of 75 (as defined below). Upon your
Retirement, vesting of your RSUs shall be accelerated to the extent provided in
Section 9(a) or Section 9(b) below (but not to the extent provided under both
provisions together), whichever results in the greater number of RSUs vesting:

  (a)   If you retire at or after age 60 (“Standard Retirement”), then all RSUs
that were scheduled to vest within a number of whole years from the date of your
Retirement determined by dividing the number of years that you have been
employed by the Corporation (measured in complete, whole years) by five (5),
rounded down to the nearest whole number of years, shall vest as of the date of
your Retirement. No vesting acceleration shall occur for any periods of
employment of less than five (5) years; or     (b)   If, when you terminate
employment with the Corporation, your age plus years of service (in each case
measured in complete, whole years) equals

4.



--------------------------------------------------------------------------------



 



      or exceeds 75 (“Rule of 75”), then all RSUs that were scheduled to vest
within one year of the date of your Retirement shall vest as of the date of your
Retirement.

10. TAX WITHHOLDING
RSUs are taxable upon vesting based on the market value on the date of vesting.
To the extent required by applicable federal, state or other law, you shall make
arrangements satisfactory to the Corporation for the payment and satisfaction of
any income tax, social security tax, payroll tax, payment on account or other
tax related to withholding obligations that arise by reason of vesting of a RSU
and, if applicable, any sale of shares of the Common Stock. The Corporation
shall not be required to issue or lift any restrictions on shares of the Common
Stock pursuant to your RSUs or to recognize any purported transfer of shares of
the Common Stock until such obligations are satisfied.
Unless provided otherwise by the Committee, these obligations will be satisfied
by the Corporation withholding a number of shares of Common Stock that would
otherwise be issued under the RSUs that the Corporation determines has a Market
Value sufficient to meet the tax withholding obligations. In the event that the
Committee provides that these obligations will not be satisfied under the method
described in the previous sentence, you authorize UBS Financial Services Inc.,
or any successor plan administrator, to sell a number of shares of Common Stock
that are issued under the RSUs, which the Corporation determines is sufficient
to generate an amount that meets the tax withholding obligations plus additional
shares to account for rounding and market fluctuations, and to pay such tax
withholding to the Corporation. The shares may be sold as part of a block trade
with other participants of the 2004 Plan in which all participants receive an
average price. For this purpose, “Market Value” will be calculated as the
average of the highest and lowest sales prices of the Common Stock as reported
by NASDAQ on the day your RSUs vest. The future value of the underlying shares
of Common Stock is unknown and cannot be predicted with certainty.
You are ultimately liable and responsible for all taxes owed by you in
connection with your RSUs, regardless of any action the Corporation takes or any
transaction pursuant to this Section 10 with respect to any tax withholding
obligations that arise in connection with the RSUs. The Corporation makes no
representation or undertaking regarding the treatment of any tax withholding in
connection with the grant, issuance, vesting or settlement of the RSUs or the
subsequent sale of any of the shares of Common Stock underlying the RSUs that
vest. The Corporation does not commit and is under no obligation to structure
the RSU program to reduce or eliminate your tax liability.
11. RIGHTS AS A STOCKHOLDER AND RESTRICTIONS

5.



--------------------------------------------------------------------------------



 



Your RSUs may not be otherwise transferred or assigned, pledged, hypothecated or
otherwise disposed of in any way, whether by operation of law or otherwise, and
may not be subject to execution, attachment or similar process. Any attempt to
transfer, assign, hypothecate or otherwise dispose of your RSUs other than as
permitted above, shall be void and unenforceable against the Corporation.
You will have the rights of a stockholder only after shares of the Common Stock
have been issued to you following vesting of your RSUs and satisfaction of all
other conditions to the issuance of those shares as set forth in these Standard
Terms. RSUs shall not entitle you to any rights of a stockholder of Common Stock
and there are no voting or dividend rights with respect to your RSUs. RSUs shall
remain terminable pursuant to these Standard Terms at all times until they vest
and convert into shares. As a condition to having the right to receive shares of
Common Stock pursuant to your RSUs, you acknowledge that unvested RSUs shall
have no value for purposes of any aspect of your employment relationship with
the Corporation.
Notwithstanding anything to the contrary in these Standard Terms or the
applicable Notice of Grant, your RSUs are subject to reduction by the
Corporation if you change your employment classification from a full-time
employee to a part-time employee.
RSUs are not part of your employment contract (if any) with the Corporation,
your salary, your normal or expected compensation, or other remuneration for any
purposes, including for purposes of computing severance pay or other termination
compensation or indemnity.
12. DISPUTES
Any question concerning the interpretation of these Standard Terms, your Notice
of Grant, the RSUs or the 2004 Plan, any adjustments required to be made
thereunder, and any controversy that may arise under the Standard Terms, your
Notice of Grant, the RSUs or the 2004 Plan shall be determined by the Committee
(including any person(s) to whom the Committee has delegated its authority) in
its sole and absolute discretion. Such decision by the Committee shall be final
and binding unless determined pursuant to Section 14(f) to have been arbitrary
and capricious.
13. AMENDMENTS
The 2004 Plan and RSUs may be amended or altered by the Committee or the Board
of Directors of the Corporation to the extent provided in the 2004 Plan.
14. THE 2004 PLAN AND OTHER TERMS; OTHER MATTERS

  (a)   Certain capitalized terms used in these Standard Terms are defined in
the 2004 Plan. Any prior agreements, commitments or negotiations

6.



--------------------------------------------------------------------------------



 



      concerning the RSUs are superseded by these Standard Terms and your Notice
of Grant.         The grant of RSUs to an employee in any one year, or at any
time, does not obligate the Corporation or any Subsidiary to make a grant in any
future year or in any given amount and should not create an expectation that the
Corporation or any Subsidiary might make a grant in any future year or in any
given amount.     (b)   To the extent that the grant of RSUs refers to the
Common Stock of Intel Corporation, and as required by the laws of your country
of residence or employment, only authorized but unissued shares thereof shall be
utilized for delivery upon vesting in accord with the terms hereof.     (c)  
Notwithstanding any other provision of these Standard Terms, if any changes in
the financial or tax accounting rules applicable to the RSUs covered by these
Standard Terms shall occur which, in the sole judgment of the Committee, may
have an adverse effect on the reported earnings, assets or liabilities of the
Corporation, the Committee may, in its sole discretion, modify these Standard
Terms or cancel and cause a forfeiture with respect to any unvested RSUs at the
time of such determination.     (d)   Nothing contained in these Standard Terms
creates or implies an employment contract or term of employment upon which you
may rely.     (e)   Notwithstanding any provision of these Standard Terms, the
Notice of Grant or the 2004 Plan to the contrary, if, at the time of your
termination of employment with the Corporation, you are a “specified employee”
as defined in Section 409A of the Internal Revenue Code (“Code”), and one or
more of the payments or benefits received or to be received by you pursuant to
the RSUs would constitute deferred compensation subject to Section 409A, no such
payment or benefit will be provided under the RSUs until the earliest of (A) the
date which is six (6) months after your “separation from service” for any
reason, other than death or “disability” (as such terms are used in
Section 409A(a)(2) of the Code), (B) the date of your death or “disability” (as
such term is used in Section 409A(a)(2)(C) of the Code) or (C) the effective
date of a “change in the ownership or effective control” of the Corporation (as
such term is used in Section 409A(a)(2)(A)(v) of the Code). The provisions of
this Section 14(e) shall only apply to the extent required to avoid your
incurrence of any penalty tax or interest under Section 409A of the Code or any
regulations or Treasury guidance promulgated thereunder. In addition, if any
provision of the RSUs would cause you to incur any penalty tax or interest under
Section 409A of the Code or any regulations or Treasury guidance promulgated
thereunder, the Corporation may reform such provision to maintain to the maximum
extent practicable the original intent of the

7.



--------------------------------------------------------------------------------



 



      applicable provision without violating the provisions of Section 409A of
the Code.     (f)   Because these Standard Terms relate to terms and conditions
under which you may be issued shares of Common Stock of Intel Corporation, a
Delaware corporation, an essential term of these Standard Terms is that it shall
be governed by the laws of the State of Delaware, without regard to choice of
law principles of Delaware or other jurisdictions. Any action, suit, or
proceeding relating to these Standard Terms or the RSUs granted hereunder shall
be brought in the state or federal courts of competent jurisdiction in the State
of California.

8.